


110 HR 2145 IH: To establish a pilot program in the Department of State

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2145
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Mario Diaz-Balart of
			 Florida introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish a pilot program in the Department of State
		  for improvement of government-to-government relations with the Miccosukee Tribe
		  of Indians of Florida.
	
	
		1.Establishment of pilot
			 program
			(a)In
			 generalThe Secretary of State, acting on behalf of the Federal
			 Government, shall establish in the Department of State a pilot program with the
			 Miccosukee Indian tribe for the purpose of exploring the development of more
			 appropriate and effective arrangements for managing relations between the
			 Federal Government and Indian tribes.
			(b)Transfer of
			 authoritiesNotwithstanding any other provision of law, the
			 authorities and responsibilities vested in any official or agency of the
			 Federal Government with respect to managing relations between the Federal
			 Government and the Miccosukee Indian tribe are hereby vested in the Secretary
			 of State.
			(c)Consultation and
			 cooperationThe Secretary of State may consult with any official
			 of the Federal Government, and such official shall cooperate with the
			 Secretary, with respect to any aspect of the management of relations between
			 the Federal Government and Indian tribes.
			(d)DefinitionsIn
			 this section:
				(1)IndianThe
			 term Indian has the meaning given such term in section 4(d) of
			 the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450b(d)).
				(2)Indian
			 tribeThe term Indian
			 tribe has the meaning given such term in section 4(e) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)).
				(3)Miccosukee
			 Indian tribeThe term Miccosukee Indian tribe
			 means the Miccosukee tribe of Indians in Florida.
				
